Citation Nr: 1108950	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Muskogee, Oklahoma, which denied the Veteran's claim for service connection for a psychiatric disability.

The Veteran testified at a March 2010 hearing before the undersigned at the Muskogee RO.  A transcript of the hearing has been associated with the claims file. 

In June 2010 the Board reopened the Veteran's claim and remanded it for further development.  It now returns for appellate review. 

In January 2011, the Veteran requested to testify at another Board hearing.  VA regulation provides, in pertinent part, that "a hearing on appeal will be granted if an appellant . . . expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (2010) (emphasis added).  By the express language of the regulation, as indicated by the italics, an appellant is entitled to only one hearing on appeal.  The Veteran testified at such a hearing in March 2010.  As the Veteran has not provided a reason for wishing to testify at another hearing, and there is no indication that the hearing provided in March 2010 was inadequate, the Board must decline the Veteran's request to testify at another hearing.  


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's current psychiatric disorder and her period of service.   





CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, anxiety, and depression was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a December 2006 letter satisfied all notice requirements under the VCAA.  It informed the Veteran of the five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of her claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  See id.  Pursuant to the Board's June 2010 remand directive, a June 2010 letter was sent to the Veteran informing her of alternative sources of evidence that could be submitted in support of a service connection claim for PTSD based on personal assault under 38 C.F.R. § 3.304(f)(4) (2010).  Although it was not sent prior to initial adjudication of the Veteran's claim, the Veteran was not prejudiced by the delay as she had an opportunity to respond with additional argument and evidence before her claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in November 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board concludes that the duty to notify has been satisfied.  The Board also finds that there was substantial compliance with its June 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting her in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

Here, the Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's June 2010 remand directive, the Veteran was afforded a psychological examination in July 2010 to assess the nature of any current psychological disorder and its relationship to service.  The Board finds that this examination is adequate for decision-making purposes, as the examiner reviewed the Veteran's claims file, examined the Veteran, and provided a complete rationale for the opinion stated which is based on the clinical findings made on examination and supported by the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  By the same token, the Board finds that there was substantial compliance with its June 2010 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. at 105. 

As noted above, in March 2010 the Veteran testified at a Board hearing before the undersigned.  Under 38 C.F.R. § 3.102(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issue is whether the Veteran's PTSD or another acquired psychiatric disorder is related to service, to include in-service personal assaults.  Although the Veteran was asked questions pertaining to this issue, the Veteran was not told directly that a nexus between PTSD or another acquired psychiatric disorder and service still needed to be established.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  However, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.102(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claim has been fully developed, to include obtaining the Veteran's VA treatment records and providing a VA medical examination in July 2010 which thoroughly addresses all the issues raised in this claim.  The Veteran has not identified any additional information or evidence relevant to this claim.  Thus, the outcome of this claim has not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to her claim at the hearing.  Moreover, the Veteran was provided an opportunity to submit or identify additional information or evidence in the June 2010 letter discussed above.  In response to this letter, the Veteran identified additional VA treatment records and those records were obtained.  As discussed above, there is no indication of any other outstanding evidence that may have been overlooked.  See Bryant, 23 Vet. App. at 497-98.  Therefore, any deficiencies with respect to suggesting evidence missing from the record were cured and no prejudice exists.  See id.; Mayfield, 19 Vet. App. at 122.   In sum, the Board concludes that the hearing officer's duties under 38 C.F.R. § 3.102(c)(2) have been fulfilled, and that the Veteran has not been prejudiced by any deficiencies in this regard.  See id. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 122. 


II. Service Connection

The Veteran claims entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, caused by in-service personal assaults.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

There are also more specific requirements for establishing entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2010).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

The Board notes that the Veteran did not have combat service and does not claim an in-service stressor based on fear of hostile military or terrorist activity.  Thus, her lay testimony alone is not necessarily sufficient to establish the existence of an in-service stressor.  See 38 C.F.R. § 3.304(f)(2); see also Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).   

The Veteran contends that her current psychiatric disorder stems from several personal assaults which occurred in service.  In service connection claims for PTSD based on personal assault, "alternative sources" of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident given the fact that many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  "."  In this regard, 38 C.F.R. § 3.304(f)(4) provides as follows:

If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Here, in a March 1997 statement and at an April 1997 VA examination, the Veteran related three incidents of sexual assault during service.  The Veteran also stated at the March 2010 Board hearing that she was sexually assaulted on several occasions during service.  However, she did not report these incidents as she was afraid she would not be believed and that such reporting would jeopardize her military career.  The Veteran also stated at the Board hearing and at a July 2010 VA examination that her anxiety and depression first manifested during service.  

The Board finds that a current diagnosis of PTSD has been established by the July 2010 VA examination report, which also reflects that anxiety and depression are features of her PTSD.  Thus, the first Shedden element has been met.  

Under the second Shedden element, the evidence must show in-service incurrence or aggravation of a disease or injury.  The Veteran's service treatment records, service examination reports, and service personnel records, do not document any incidents of assault or diagnosis of PTSD.  However, they do reflect significant behavior changes as well as a diagnosis of depression and anxiety.  Specifically, performance evaluations dated from 1978 to July 1984 consistently reflect that the Veteran performed outstanding work and was often recommended for promotions.  No deficiencies or behavioral issues were noted during this time.  In July 1984, according to the service personnel records, the Veteran was found to have possessed and sold methamphetamine.  She was recommended for separation for misconduct based on "abuse of illegal drugs."  In a September 1984 statement, the Veteran denied distributing drugs, although she did not specifically deny that she possessed them.  She requested to be transferred because, according to her, the company commander had stated that she was "a liar and disgrace to the uniform."  

In the September 1984 separation examination, the Veteran reported depression or excessive worry and frequent trouble sleeping.  

In October 1984 a sergeant, according to his sworn statement, escorted the Veteran to a medical facility where she stated more than once that if she went back to the unit she would "'kill the First Sergeant and also the Company Commander.'"  She also voiced epithets regarding the First Sergeant and Company Commander.   

An October 1984 service treatment record reflects that the Veteran was brought to the hospital with homicidal ideation.  It was noted that there were legal charges pending.  The Veteran was found to be hostile, angry, and manipulative.  She was diagnosed with an adjustment disorder with mixed emotional features and antisocial personality disorder.  

An October 1984 physical profile dated the same day reflects that the Veteran had emotional tension, mild anxiety, and depression.  

The Veteran's DD 214 reflects that she was discharged for misconduct due to abuse of illegal drugs. 

Based on the Veteran's service department records, the Board finds that anxiety and depression manifested at the time.  However, this one-time diagnosis, made toward the end of the Veteran's period of active duty, is not sufficient to establish a chronic disability in service.  See 38 C.F.R. § 3.303(b).  Further, as noted above, there is no evidence in the service records of any personal assaults. 

Under the third Shedden element, there must be competent evidence of a relationship between the Veteran's current psychiatric disability and her period of service.  As discussed above, there need not be direct evidence of an in-service personal assault to corroborate such a stressor.  See § 3.304(f)(4); Patton, 12 Vet. App. at 278.  However, for the following reasons the Board finds that an in-service stressor has not been established by credible supporting evidence and that the preponderance of the evidence weighs against a relationship between the Veteran's PTSD and her period of service. 

The Veteran's post-service treatment records document a significant history of post-service sexual assault and drug use.  In November 1993, the Veteran began a VA treatment program for PTSD due to sexual trauma and addiction to crack cocaine.  The November 1993 intake record for this program reflects that the Veteran wanted to address addiction and PTSD from a "brutal 3 day hostage situation in which she was gang raped and beaten."  There is no mention of her military service in this record.  A November 1993 VA treatment record from this program reflects that the Veteran reported being held hostage in 1991 and repeatedly beaten and raped for three days.  She stated that she became pregnant as a result.  A year later the child was removed from the home by the Department of Human Services (DHS).  It was noted that the Veteran "never shared the details" of this assault or prior childhood sexual abuse and "military sexual harassment."  An August 1994 VA "case closing summary" record authored by the social worker who had been treating the Veteran in this program reflects that the Veteran sought treatment due to addiction to crack cocaine and PTSD from sexual trauma.  The 1991 incident was again mentioned but not the Veteran's military service.  While the Veteran apparently mentioned "military sexual harassment" one time during these treatment sessions, this harassment was not otherwise mentioned and the Veteran's PTSD was attributed to her post-service trauma. 

In a February 1996 VA treatment record, the Veteran reported re-experiencing incidents of childhood sexual abuse.  She did not mention her military service in this record. 

In May 1996 the Veteran submitted a service connection claim for a "mental disorder due to psychic trauma beginning in 1984." 

In June 1996 the Veteran entered a women's treatment program at VA for treatment of alcohol and cocaine dependence as well as to work on "unresolved issues of physical, sexual and emotional abuse since childhood."  The Veteran reported that she used crack cocaine on a daily basis and also drank three to four pints of alcohol daily and had used methamphetamine in the past.  It was noted that the Veteran had "multiple unresolved issues of childhood sexual and physical abuse."  The sexual assault resulting in pregnancy (which occurred in 1991 according to the VA treatment records discussed above) was also mentioned.  There is no mention of any in-service personal assaults in this record or the other records pertaining to this treatment program, including the July 1996 discharge summary.  

An August 1996 VA treatment record reflects that the Veteran wished to address issues of childhood sexual abuse.  There is no mention of inservice sexual assaults in this record.  

Another August 1996 VA treatment record reflects a diagnosis of depression. 

In a November 1996 VA treatment record, the Veteran reported having "fears and anxiety [with respect to] coming to terms and dealing with her sexual traumas while in the military for eight years." 

In a March 1997 statement made in connection with her previous claim for service connection, the Veteran related that during basic training she and a friend were taken off base by a drill sergeant and raped.  In a second incident which took place in 1976, the Veteran was "sexually attacked" by three non-commissioned officers who were intoxicated.  She stated that in August 1984, she was forced to have sex with a superior in order to get an honorable discharge after being accused of selling drugs.  

At an April 1997 VA examination performed in connection with the Veteran's May 1996 claim, she related the incidents described in the March 1997 statement.  She also stated that she was attacked by a Master Sergeant S. in her room.  She further stated that a Chief Sergeant Major R. forced her to have sex in order to get an honorable discharge.  The Veteran reported continuing to have nightmares of these incidents.  The Veteran stated that she used substances to block these memories.  She denied using substances prior to the sexual assaults, although the Board notes that this statement is contradicted by the Veteran's statement in the January 2009 VA treatment record discussed below.  The Veteran did not mention the childhood sexual abuse or the post-service abuse related in the 1993 VA treatment records discussed above.  The Veteran was diagnosed with PTSD.

A January 2007 statement by P.S., a friend of the Veteran who is also a nurse, reflects that P.S. had known the Veteran for twenty years and that during that time she noticed symptoms of depression, anxiety, and stress.  She also noted that the Veteran had been in and out of treatment and mental institutions during this time. 

A January 2007 statement by M.C., a friend of the Veteran, reflects that she had known the Veteran for twenty years and had seen the Veteran deteriorate mentally "over the years." 

A July 2008 VA treatment record reflects that the Veteran reported symptoms of depression. 

In January 2009, the Veteran commenced treatment at a VA Women's Trauma Recovery Center.  A January 2009 VA treatment record from this program reflects that the Veteran reported being raped while serving in Korea in the early 1980's.  She stated that she first noticed problems with her mental health and mood during service after the rape.  She also related that she first used cocaine as well as alcohol upon entering the military.  However, she did not notice any problematic effects of her drug usage until after separation.  She stated that heavier drug use began as a civilian after she was raped in 1991.  The Veteran was diagnosed with bipolar disorder and a personality disorder with paranoid and schizoid traits. 

In a June 2010 statement, the Veteran stated that she was raped by several superior officers around April of 1984.  The Board notes that in the Veteran's March 1997 statement, she indicated that this incident occurred in 1976.  The Veteran also stated in the June 2010 statement that she was forced to have sex with a Colonel B. while under his command around 1978. 

At the July 2010 VA examination, the Veteran reported that she began experiencing sexual harassment in 1984 while serving in Korea.  The Board here notes that this statement is at odds with the Veteran's March 1997 statement asserting that two incidents of being raped occurred in 1975 and 1976, the latter involving an assault by several officers.  The Veteran further related at the July 2010 VA examination that after she reported the sexual harassment during service, she was falsely accused of selling drugs.  She stated that she was arrested by the military police but was let go two hours later because they had no evidence.  She stated that they did not do a urinary analysis at the time.  The Veteran related that following the arrest, the sexual harassment and sexual assault continued, including being "gang raped" by officers.  The Board here notes that this statement is inconsistent with the Veteran's March 1997 statement that the rape by officers occurred in 1976, years prior to the arrest for selling drugs.  Also, although the Veteran indicated that the accusation and arrest for selling illegal drugs was made in retaliation for reporting a rape, the Veteran denied that she ever reported being raped or harassed at the March 2010 Board hearing and her service department records are negative for any mention of harassment. 

In the July 2010 VA examination report, the examiner diagnosed the Veteran with PTSD in accordance with the DSM-IV criteria, as well as major depression, and stated that the Veteran's anxiety and depression were part of the same disorder.  The examiner also found that the Veteran did not have symptoms of bipolar disorder. After carefully reviewing the claims file and examining the Veteran, the examiner found that it was less likely than not that the Veteran's PTSD with depression was the result of active military service due to the incidents of sexual assault reported by the Veteran.  In this regard, the examiner noted that according to the evidence of record, the Veteran had a significant history of childhood sexual abuse and post military sexual trauma.  The examiner further noted that the Veteran's service personnel records indicated that the Veteran was "very high functioning and achievement oriented" until she was arrested for possession and distribution of drugs, and that she was given a diagnosis of adjustment disorder with emotional features relating to pending legal charges and antisocial personality disorder. 

In carefully reviewing the record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's PTSD with depression and her period of service.  In this regard, under 38 C.F.R. § 3.304(f)(4), there must be credible supporting evidence of the claimed in-service stressors.  The Veteran has reported several in-service stressors based on personal assault, none of which have been adequately corroborated by credible supporting evidence.  The first stressor occurred during basic training when the Veteran and a friend were taken off base and raped by a drill sergeant.  Another occurred when she was raped by several intoxicated officers.  The Veteran also reported being forced to have sex with a Colonel B. in the June 2010 statement, and reported in the April 1997 VA examination of being forced by a Chief Sergeant Major R. to have sex in exchange for an honorable discharge.  Finally, the Veteran also reported being "attacked" by a Master Sergeant S. at the April 1997 VA examination.  Because the Veteran made these statements on different occasions, and a period of over ten years elapsed between the statements made in 1997 and the statements made in 2010, it is not clear whether these are all separate incidents.  Either way, other than the Veteran's statements, there is no credible supporting evidence that these incidents occurred.  As noted above, the service department records are devoid of such evidence.  Moreover, although the Veteran exhibited behavior changes in service, including expressing anger at her superiors, this only occurred after she was accused of possessing and selling an illegal substance and recommended for discharge based on misconduct.  The Veteran's September 1984 statement requesting a transfer was based on the fact that, according to the Veteran, the company commander had called her a liar and a disgrace to the uniform.  Thus, there is no suggestion in the service department records that the Veteran's behavior changes were attributable to sexual assaults.  Rather, the service records indicate that the Veteran's behavior changes occurred after and in response to accusations of possessing and selling illegal drugs and the discharge proceedings that followed.  The Board also notes that the January 2009 VA treatment record reflects that the Veteran reported that her cocaine use began when she entered active service and the June 2006 VA treatment record reflects that the Veteran had a history of methamphetamine use.  This evidence supports the veracity of the July 1984 finding that the Veteran had possessed and sold methamphetamine during service.  Compensation is not payable for any condition due to the veteran's own willful misconduct, including the abuse of alcohol or drugs.  38 C.F.R. § 3.301(b)(c) (2010).  

Apart from the Veteran's behavior changes in service, which the Board finds do not constitute evidence of a personal assault, as discussed in the preceding paragraph, there is no other corroborating evidence of the in-service stressors.  In this regard, the Veteran's VA treatment records reflect that although the Veteran was apparently willing to mention other incidents of sexual assault, including a severe post-service assault which occurred in 1991, the Veteran almost never mentioned any incidents which occurred during her military service except when a claim for service connection was pending, as in the November 1996 VA treatment record and records post-dating the present claim.  This incongruity casts some doubt on the reliability of the Veteran's statements given the fact that she did not report military sexual assault when seeking treatment for PTSD based on sexual trauma at other times, as in 1993.  Moreover, as discussed above, the Veteran's June 2010 statement and statements made at the July 2010 VA examination conflict in significant ways with statements she had made earlier, further casting doubt on their reliability.  The Board has considered the one-time mention of "military sexual harassment" in the November 1993 VA treatment record.  However, this statement alone, without any other supporting evidence, is not sufficient to confirm that the Veteran was raped during her period of service.  Absent credible supporting evidence that the claimed in-service stressors occurred, service connection for PTSD based on in-service personal assault cannot be granted.  See 38 C.F.R. § 3.304(f)(4).

The Board has also considered whether the Veteran otherwise has a current psychiatric disability related to service.  As discussed above, in October 1984 the Veteran received a medical profile for anxiety and depression.  The Veteran also reported depression or excessive worry and frequent trouble sleeping in the September 1984 separation examination.  However, the July 2010 VA examination report reflects that the Veteran's current depression and anxiety were features of PTSD, and that her PTSD was not related to service but rather to childhood sexual abuse and post-service trauma.  This opinion carries substantial weight as it was made by a licensed psychologist who carefully reviewed the evidence of record and examined the Veteran.  Moreover, it is supported by the post-service treatment records, which reflect that the Veteran reported on numerous occasions that she was the victim of childhood sexual abuse and a brutal post-service sexual assault.  She almost never mentioned her period of service in the VA treatment records except at those times when a claim for service connection was pending.  Thus, the July 2010 VA examination report weighs against the Veteran's claim.  Further, the November 1993 through August 1994 VA treatment records associated with the Veteran's participation in a program for treating PTSD consistently attributed the Veteran's PTSD to the post-service incident that occurred in 1991.  These records constitute additional evidence weighing against the Veteran's claim. 

The Board has considered whether, apart from the Veteran's PTSD, the anxiety and depression which were diagnosed during active duty in October 1984 continued after service until the present claim, which would support a nexus to service for these disabilities.  See 38 C.F.R. § 3.303.  In this regard, the VA treatment records show that the Veteran was diagnosed with major depression in August 1996 and that she reported symptoms of depression in July 2008.  She was also diagnosed with bipolar disorder in January 2009.  However, these diagnoses were not made until at least over a decade after the Veteran separated from service and after the Veteran was diagnosed in 1993 with PTSD due to post-service sexual trauma.  As found by the psychologist in the July 2010 VA examination report, the Veteran's current depression and anxiety are part of her PTSD which is not related to service.  Thus, based on the July 2010 VA examination report and lack of proximity in time between the Veteran's separation from service in November 1984 and the earliest post-service diagnosis of depression in 1996, the preponderance of the evidence weighs against a relationship between the Veteran's depression and anxiety and her period of service.  

The Board has also considered the January 2007 statements by friends of the Veteran reflecting that the Veteran had suffered from mental health problems during the twenty years they had known the Veteran.  However, the Board finds that these statements are not sufficient to support a relationship between the Veteran's current psychiatric disorder and her period of service.  In this regard, the Veteran separated from service in 1984 and, according to these statements, the witnesses did not know the Veteran until 1987, a few years after separation.  Moreover, the July 2010 VA examination report and the evidence of post-service sexual trauma, which has been found by medical professionals to be the cause of the Veteran's PTSD, outweigh the January 2007 statements in terms of whether the Veteran's current psychiatric disorder is related to service.

The Board acknowledges the Veteran's contention that her current psychiatric disorder, to include PTSD, anxiety, and depression, was incurred in active service.  
However, the Board finds that this is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion as to a relationship between the Veteran's service and the later development of PTSD, anxiety, and depression, requires medical expertise to constitute competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Because the appellant, as a lay person, has not been shown to have the appropriate medical training or expertise, her statement that her current disability was caused or aggravated by active service is not competent and is outweighed by the findings discussed above.   See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In particular, the Board gives more weight to the July 2010 VA examination report and opinion.  Because this report was authored by a psychologist, it has much more probative value than the contentions by the Veteran, who does not have such medical expertise.  See id.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a current psychiatric disorder, to include PTSD, anxiety, and depression, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


